UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-22448 American Funds Tax-Exempt Fund of New York (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: July 31 Date of reporting period: July 31, 2012 Courtney R. Taylor American Funds Tax-Exempt Fund of New York P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American Funds Tax-Exempt Fund of New York® [photo ofNew York state capitol building and performing arts center (The Egg) located at the Empire State Plaza in Albany, NY] Annual report for the year ended July 31, 2012 American Funds Tax-Exempt Fund of New York seeks to provide a high level of current income exempt from regular federal, New York state and New York City income taxes. Its secondary objective is preservation of capital. This fund is one of more than 40 offered by American Funds, which is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2012 (the most recent calendar quarter-end): Lifetime Class A shares 1 year (since 11/1/10) Reflecting 3.75% maximum sales charge % % The total annual fund operating expense ratio is 0.76% for Class A shares as of the prospectus dated October 1, 2012 (unaudited). Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect expense reimbursements, without which results would have been lower. These reimbursements may be adjusted or discontinued by the investment adviser at any time, subject to any restrictions in the fund’s prospectus. Visit americanfunds.com for more information. The fund’s 30-day yield for Class A shares as of August 31, 2012, calculated in accordance with the U.S. Securities and Exchange Commission (SEC) formula, was 2.06%. (For investors in the 43.25% federal, New York state and New York City tax bracket, this is equivalent to a taxable yield of 3.63%.) The fund’s distribution rate for Class A shares as of that date was 2.85%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 21. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Lower rated bonds are subject to greater fluctuations in value and risk of loss of income and principal than higher rated bonds. The fund is more susceptible to factors adversely affecting issuers of its state’s tax-exempt securities than a more widely diversified municipal bond fund. Income may be subject to federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. Refer to the fund prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. On the cover: New York state capitol building and performing arts center (The Egg) located at the Empire State Plaza in Albany, NY. Fellow investors: We are pleased to present you with the annual report for American Funds Tax-Exempt Fund of New York. This report covers the fund’s results for the 12 months ended July 31, 2012. The fund’s first full fiscal year coincided with a period of unusual strength in the municipal bond market. Against this favorable backdrop, the fund produced a total return of 12.11%. That result exceeded the 11.32% gain of the Lipper New York Municipal Debt Funds Average, a peer group measure. The fund’s result also bested the 9.58% return of the unmanaged Barclays New York Municipal Index, which measures investment-grade tax-exempt bonds issued in New York. Results for the Barclays index do not reflect expenses. An important component of the fund’s total return is income that is generally exempt from regular federal, New York state and New York City income taxes. For the year, the fund generated monthly dividends totaling about 32 cents a share, amounting to a tax-exempt income return of 3.26% for investors who reinvested dividends. To match this, an investor in the 43.25% combined effective federal, New York state and New York City tax bracket* would have had to earn 5.74% from a taxable investment. Investors who took dividends in cash recorded a slightly lower return. While we are gratified by the fund’s exceptional returns for the past 12 months, we wish to point out that they are partly due to unusual circumstances in the bond market. We caution investors that it would be very difficult to repeat such a strong result on a consistent basis. That said, we take a long-term approach to investing and believe that through diligent credit research we can continue to provide steady income and add value for our investors over time. *The combined federal, New York state and New York City tax rate noted above is an “effective” tax rate, reflecting the deductibility of state and local taxes on federal tax returns. The fund did not pay capital gain distributions. [Begin Sidebar] Results at a glance For periods ended July 31, 2012, with all distributions reinvested Total Average annual returns total returns 1 year Lifetime (since 11/1/10) American Funds Tax-Exempt Fund of New York (Class A shares) % % Lipper New York Municipal Debt Funds Average Barclays New York Municipal Index† † The index is unmanaged and, therefore, has no expenses. [End Sidebar] [photo ofNew York state capitol building and performing arts center (The Egg) located at the Empire State Plaza in Albany, NY] [Begin Sidebar] In this report Contents 1 Letter to investors 4 The value of a $10,000 investment 5 Investment portfolio 9 Financial statements 23 Board of trustees and other officers [End Sidebar] [photo of pillars of a building] Municipal market overview The overall municipal bond market enjoyed a solid 12 months, aided by a number of factors including brisk demand, declining yields in the U.S. Treasury market and mild growth in the U.S. economy. Market sentiment experienced a reversal from fiscal 2011, when investors were focused on high-profile predictions of widespread municipal defaults. While there have been a few notable municipal bankruptcies across the country over the past year — and local governments continue to face budget strains — they occurred on a much smaller scale than had been predicted and have had little impact on the broader tax-exempt bond market. We believe that these dislocations in the marketplace underscore the importance of investing in a bond fund that can offer investors access to the diversity of the New York municipal bond market. The market rally extended throughout most of the fiscal year, aided in part by generally attractive municipal bond yields relative to U.S. Treasury securities and strong inflows of cash into municipal bond funds. Broadly speaking, revenue bonds — which support essential projects such as hospitals, toll roads and airports — produced better results than general obligation (G.O.) bonds. In the latter part of the year, returns for longer duration bonds and lower rated bonds exceeded those of shorter term and higher rated securities. [Begin Sidebar] Tax-exempt yields vs. taxable yields¹ Find your estimated 2012 taxable income below to determine your combined federal and New York state tax rate², then look in the right-hand column to see what you would have had to earn from a taxable investment to equal the fund’s 2.85% tax-exempt distribution rate³ at July 31. For example, investors with a taxable income of $160,000 would need a taxable distribution rate of 4.24% to match the fund’s distribution rate. … then your combined The fund’s tax-exempt If your taxable income is … federal and distribution rate New York state of 2.85% is equivalent Single Joint tax rate is … to a taxable rate of … $
